Citation Nr: 1614754	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the debt in the amount of $4765.00 was properly created.
 
2.  Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $4765.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1971.  He died in December 2007, and the appellant is his surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin, Regional Office (RO) and Pension Management Center of the Department of Veterans Affairs (VA). 

In November 2015, the appellant appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary regarding the appellant's claims. 

By way of background, the only perfected issue on appeal is whether the appellant is entitled to a waiver of overpayment in the amount of $4765.00.  In December 2012, the COWC considered and denied the appellant's claim for a waiver of the overpayment of VA pension benefits.  Throughout the appeal period, however, the appellant has disagreed with the amount of the debt inasmuch as she reported her status and VA took a long time to adjust it.  

In a September 2012 administrative decision, the RO found that the appropriate amount of the appellant's debt was $4765.00.  In December 2012, the appellant submitted documents indicating disagreement with the validity of the debt.  To date, however, the AOJ has not issued the appellant a Statement of the Case (SOC) with respect to this claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41(1999).

As the validity of the debt has been questioned and the validity of the debt is part-and-parcel of whether a waiver of overpayment should be granted, a determination on validity of amount of the debt must be adjudicated first.  See Schaper v. Derwinski, 1 Vet. App. 430, 433-34 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 [holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered].  As noted above, the appellant has essentially appealed the issue of validity of the debt, but has not yet received a SOC as to that matter. 

The Board may not proceed with appellate review of the appellant's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending.  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, both issues are inextricably intertwined, and they must be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issue of whether the determination on validity of amount of the debt issued to the appellant and her representative.  The appellant should be informed of the requirements to perfect an appeal with respect to the new issue.  If the appellant perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.
 
2.  If the benefit sought is not fully granted, the AOJ should issue a supplemental statement of the case (SSOC) that addresses any remaining questions as to the validity of the debt and waiver of overpayment.  The case should than be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




